Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the legal word “therein”, “wherein” (4th & 5th lines).  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5178013).

Regarding claim 1, Suzuki discloses a base for supporting a piezoelectric sensor (Abstract, lines 6 – 13; Fig.5, base interpreted as whole Fig. 5 which supports the piezoelectric sensor), comprising:
a generally planar support frame having an upper side, a lower side, and an opening defined between the upper side and lower side (Fig. 5, upper side interpreted as left side of Fig. 5, lower side interpreted as right side of Fig. 5, opening is where elements 16 and 11c reside; column 5, lines 38 - 41, 47 - 54);
and a housing mounted in the opening (Fig, 5, opening is where elements 14, 15 reside), the housing including an upper portion and a lower portion (Fig. 5,upper portion interpreted as housing to the left of the sensor 13), the upper portion including a sensor disposed therein (Fig. 5, sensor 13; column 6, lines 4 - 8) and the lower portion includes 
As stated above, the upper side and lower sides are interpreted as the left and right sides of Fig. 5. Upper and lower can be interpreted in a variety of ways, depending on how Fig. 5 is oriented. Hence, these are merely names which depend on the orientation of Fig. 15. 
This would be obvious to one of ordinary skill in the art and hence can be interpreted in a variety of ways. Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to interpret upper as the left side, if that side appeared on top (by rotating Fig, 5 clockwise 90deg).



Claims 2 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 5178013) in view of Madden et al. (US 20170356812).


an insulator layer having opposing upper and lower surfaces;
a first piezoelectric portion having a lower surface in contact with the upper surface of the insulator layer;
a second piezoelectric portion having a lower surface in contact with the upper surface of the insulator layer;
and an insulator strip dividing the first and second piezoelectric portions, wherein the first portion and second piezoelectric portion are laterally positioned with respect to one another in the same generally planar layer.

In the same field of endeavor, however, Madden discloses the piezoelectric sensor (Fig. 1) comprises:
an insulator layer having opposing upper and lower surfaces (Fig. 1, element 102; [0054] – [0055]);
a first piezoelectric portion having a lower surface in contact with the upper surface of the insulator layer (Fig. 1, element 104A; [0054]);
a second piezoelectric portion having a lower surface in contact with the upper surface of the insulator layer (Fig. 1, element 104B; [0054]);

Elements 104A and 104B don’t explicitly have an insulator strip between them. However, there is an air gap and having an insulator strip is a minor variation or obvious to try. Under Rationales for Obviousness (MPEP 2143, Rationales E & F), this is not considered patentable.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the piezoelectric sensor structure as disclosed by Madden, used in Suzuki’s system, as this structure is simple and easy to assemble.

Regarding claim 3, Suzuki does not disclose the first and second piezoelectric portions form a singular layer with two distinct electric signals.
In the same field of endeavor, however, Madden discloses the first and second piezoelectric portions form a singular layer with two distinct electric signals (Fig. 1 shows singular layer, two distinct signals are from 106A and 106B; [0054], last sentence; [0069]).


Regarding claim 4, Suzuki does not disclose the first and second piezoelectric portions are different sizes.
In the same field of endeavor, however, Madden discloses the first and second piezoelectric portions (Fig. 1). Madden doesn’t disclose that they are the same or different sizes. However, choosing a size will depend on design considerations and can easily be done by one of ordinary skill in the art. Under Rationales for Obviousness (MPEP 2143), this is obvious to try.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki, to use different sizes for the first and second piezoelectric portions, because different sizes can be used depending on the strength of signals sent/received and heat/power considerations.

Regarding claim 5, Suzuki does not disclose the insulator layer is shaped as a disc.
In the same field of endeavor, however, Madden discloses the sensor elements are shaped as a disc ([0117]). Hence the insulating layer can be shaped to accommodate the shape of the sensor elements and hence can be disc shaped.


Regarding claim 6, Suzuki does not disclose a wire connected to the first portion and a wire connected to the second portion for receiving electric signals from each portion.
In the same field of endeavor, however, Madden discloses a wire connected to the first portion and a wire connected to the second portion for receiving electric signals from each portion (Fig.1, elements 106A, 106B; [0069]; [0072]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki, to use wires, because these would allow signals to be sent/received from the sensors.

Regarding claim 7, Suzuki does not disclose a wire connected to the insulator layer for receiving electric signal from the insulator layer.
In the same field of endeavor, however, Madden discloses a wire connected to the first portion and a wire connected to the second portion for receiving electric signals from each portion (Fig.1, elements 106A, 106B; [0069]; [0072]). Having an extra wore 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki, to use a wire for the insulator layer, because these would allow for grounding the layer.

Regarding claim 8, Suzuki does not disclose a signal amplifier connected to the wires.
In the same field of endeavor, however, Madden discloses a signal amplifier connected to the wires (Fig. 1A, element 122; [0072]).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki, to use a wire for the insulator layer, because these would allow for grounding the layer.

Regarding claim 9, Suzuki does not disclose a covering material extending over the sensor and amplifier.
In the same field of endeavor, however, Madden discloses a covering material extending over the sensor and amplifier ([0175]; wherein the covering material is the protective cover).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki and  use a 

Claim 10 is similarly analyzed as in claim 2. If the air insulator is replaced by an insulator strip, then then would be connected to element 102 in Madden’s Fig. 1.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki and use a insulator strip connected to the insulator layer, because connecting it to the insulator layer would make it more secure and require a less complex structure than if it were, for example, hung from above.

Regarding claim 11, Suzuki does not disclose the insulator layer and insulator strip are brass.
In the same field of endeavor, however, Madden discloses various materials that can be used as insulators ([0055]). Brass is an obvious variation of these. As per Rationales for Obviousness (MPEP 2143, Rationale F), this is not considered patentable as one of ordinary skill in the art can easily use brass in place of any of those listed.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki and use brass 

Regarding claim 12, Suzuki does not disclose the first and second portions are ceramic.
In the same field of endeavor, however, Madden discloses various materials that can be used as sensors ([0069]). Ceramic is an obvious variation of these. As per Rationales for Obviousness (MPEP 2143, Rationale F), this is not considered patentable as one of ordinary skill in the art can easily use ceramic in place of any of those listed.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to combine the inventions of Madden and Suzuki and use ceramic for the first and second portions, as ceramic is known for its stable performance.

Regarding claim 13, Suzuki discloses a base for supporting a piezoelectric sensor (Abstract, lines 6 – 13; Fig.5, base interpreted as whole Fig. 5 which supports the piezoelectric sensor), comprising:
a generally planar support frame having an upper side, a lower side, and an opening defined between the upper side and lower side (Fig. 5, upper side interpreted as left side of Fig. 5, lower side interpreted as right side of Fig. 5, opening is where elements 16 and 11c reside; column 5, lines 38 - 41, 47 - 54);

As stated above, the upper side and lower sides are interpreted as the left and right sides of Fig. 5. Upper and lower can be interpreted in a variety of ways, depending on how Fig. 5 is oriented. Hence, these are merely names which depend on the orientation of Fig. 15. 
This would be obvious to one of ordinary skill in the art and hence can be interpreted in a variety of ways. Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to interpret upper as the left side, if that side appeared on top (by rotating Fig, 5 clockwise 90deg).
All other limitations of claim 13 are similarly analyzed as in claim 2.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to piezoelectric sensors:

Roche et al. (US 11152560) discloses piezoelectric vibration sensor.
Zusman  (US 20160097674) discloses piezoelectric vibration sensor for monitoring machinery.

Contact Information



























Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632